DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Dr. Gregory P. Einhorn on February 22, 2021.

The application has been amended as follows: 
Claim 7 (currently amended): A method for identifying or screening for an agent or a compound:  
 	that inhibits or decreases the amount of metastasis or circulating tumor cells; 
 	that reverses cancer cell acquired resistance to a drug; and/or 
 that inhibits, negatively affects or decreases anchorage independent growth of a cancer  cell,  
comprising:
(a) providing a test compound; 
(b) providing a recombinant or an engineered cell, or a cell free expression system, comprising a nucleic acid construct or a chimeric or recombinant nucleic acid comprising
 	a beta3-integrin (ITGB3) promoter operably linked to a nucleic acid encoding a reporter or a marker protein or marker compound, 
nucleic acid encoding the reporter or marker protein or marker compound; 
(c) measuring or determining the level of the nucleic acid encoding the reporter or marker protein or marker compound before adding the test compound, and Attorney's Docket No. 0321.119396C1/SD2014-190-4 Application No. 15/926,494 Page 3 of 7 
(d) administering to or contacting the test compound with the recombinant or engineered cell, or to the cell free expression system, and measuring or determining the level of the nucleic acid encoding the reporter or marker protein or marker compound, 
wherein measuring or determining an increase in the level of the nucleic acid encoding the reporter or marker protein or marker compound, as compared to the level measured in step (c), indicates that the test compound is an beta3-integrin (ITGB3) promoter inducer, 
and wherein measuring or determining a decrease in the level of the nucleic acid encoding the reporter or marker protein or marker compound, as compared to the level measured in step (c), indicates that the test compound is a beta3-integrin (ITGB3) promoter inhibitor, 
and by measuring or determining a decrease in the level of the nucleic acid encoding the reporter or marker protein or marker compound, as compared to the level measured in step (c), indicates that the test compound can: 
inhibit or decrease the amount of metastasis or circulating tumor cells; reverse cancer cell acquired resistance to a drug; and/or inhibit, negatively affect or decrease anchorage independent growth of a cancer cell.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose or suggest a method of identifying or screening for a compound that inhibits/decreases metastasis or circulating tumor cells, can reverse cancer cell acquired drug resistance, and/or inhibits/decreases anchorage independent cancer cell growth.  The method includes providing a test compound, providing a cell or cell free expression system, where the cell or system comprises a nucleic acid encoding a beta3-integrin (ITGB3) promoter operably linked to a nucleic acid encoding a reporter or marker, and measuring the level of reporter nucleic acid before and after contacting the cell or cell free system with the test compound.  If the level of reporter nucleic acid is increased, the test compound is an ITGB3 promoter inducer.  If the level of reporter nucleic acid is decreased, the test compound is an ITGB3 promoter inhibitor.  If decreased, the test compound is able to inhibit or decrease metastasis, reverse drug resistance, and/or inhibit/decrease anchorage independent cancer cell growth.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY J LEITH whose telephone number is (313)446-4874.  The examiner can normally be reached on Monday - Thursday 8:00 AM - 6:30 PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINDY BROWN can be reached on (571) 272-2813.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


NANCY J. LEITH
Primary Examiner
Art Unit 1636



/NANCY J LEITH/Primary Examiner, Art Unit 1636